Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racah (US 2017/0314948) in view of Arata (JP 2008111842)
Racah teaches	
1. A boarding intention determination device comprising: a processor programmed to: 
acquire a positional relationship between boarding position information representing a position of a physical boarding place as an initial boarding spot for boarding a mobile object and user position information representing a current position of a user (i.e. par. 48-51, 67-72+: ride is assigned based on walking distance from passenger-requested origin point and virtual bus stop); 
when the positional relationship that is acquired by the processor meets predetermined condition information where a distance between the position of the physical boarding place and the current position of the user is within a given distance (i.e. par. 29-35, 48-51), 
determine whether the user has an intention to board the mobile object from the physical boarding place based on behavior information (as user’s request for a ride; par. 17, 27, 30, 48-49, 81) representing behaviors of the user, the behavior information being obtained from a terminal device (i.e. 102, 202a-n, par. 159) of the user and when the behavior information representing behaviors of the user meets given condition information, the processor is programmed to determine that the user has the intention to board the mobile object from the physical boarding place determine a position a virtual boarding spot for boarding the mobile object that replaces the initial boarding spot, when it is determined that the user has the intention to board the mobile object; and control a display of the terminal device to display information, to the user, indicating that it is possible to board the mobile object at the virtual boarding spot, and control the display to display a map image indicating a position of the user, a position of the virtual boarding spot, and navigation information for traveling from the position of the user to the position of the virtual boarding spot (Racah discloses that computing devices including mobile devices of member passenger are used to make ride requests and to display instruction text, graphical sign, and map and walking distance is calculated for the passenger to travel to the virtual, the walking to the bus also represents an intention to board the mobile object; i.e. par. 27, 48-49, 120, 146, 106-162, 172; it is unclear whether Racah teaches the walking as intention to board the vehicle is detected; Arata discloses a pedestrian can request a navigation instruction for walking and taxi from a mobile device that can map the positions of the passenger and vehicle along with guidance messaging; Figs. 4-10, par. 69, 73-88; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Racah and Arata in order to guide the passenger to the mobile object; it would have also been obvious that based on the ability to embed text graphical signs, and icons on the map, an instruction text may be placed on the map screen indicating that it is ok to board the mobile object as requested);.
4.1, wherein, when the given distance is a distance for which it is predicted that a time required by the user to move from the current position of the user to the initial boarding spot is within a given time, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 17, 35, 76-85, 102-106).  
5.4, wherein, when the distance is a distance for which it is predicted that a time until arrival of the mobile object at the boarding spot is within the given time, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 17, 35, 76-85, 102-106).  
7.1, wherein, when a case where the given condition   information is met is a case where the user views content relating to the boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (Arata, par. 56, 72, 86-89)
8.1, wherein, when a case where the given condition information is met is a case where the user views time information representing a time until arrival of the mobile object at the initial boarding spot, within a given distance from the current position of the user, the determination unit determines that the user has the intention to board the mobile object (Arata, par. 56, 72, 86-89)
9.1, wherein, when a case where the given condition information is met is a case where the user starts moving toward the initial boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 4-7, 14, 49-53+, Arata, Figs. 4-10, par. 69, 73-88).  
11.1, wherein, when the initial boarding spot for boarding the mobile object is within a given area from the current position of the user, the processor is programmed to determine the position in which the virtual boarding spot is to be set based on the user position information representing the current position and the boarding position information representing the boarding spot (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+; Arata, Figs. 4-10, par. 69, 73-88).  
12.1, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set based on attribute information about the user (Racah, par. 5, 28, 91, 94, 160; Arata, Figs. 4-10, par. 69, 73-88).  
13.12, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set based on a score corresponding to the attribute information about the user (Racah, par. 94: preference level).  
14.1, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set outside a given spot based on the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99).  
15.14, wherein, as for the given spot, the processor is programmed to determine the position in which the virtual boarding spot is to be set on a road excluding a road within a given distance from the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99; Arata Figs. 4-10, par. 69, 73-88).  
  16.14, wherein, as the given spot, the processor is programmed to determine the position in which the virtual boarding spot is to be set outside a given area whose center is the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99).  
Re claim 17-18, see discussion regarding claims above.
Remarks
Applicant's arguments with respect to §101 have been considered persuasive, thus previous rejection is withdrawn.
Applicant's arguments with respect to §103 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887